DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/14/2022, 05/12/2022, 06/13/2022 follow the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
 
Drawings
The drawings filed 02/14/2022 appears to be acceptable.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noda (US 20020052075 A1).

Regarding independent claim 1, Noda teaches “A method for fabricating a semiconductor transistor (fig. 7A-8D; ¶¶ 0059-0074), comprising:
providing a substrate (1) of a first conductivity type (N), wherein the substrate has a main surface;
forming an ion well (2) of a second conductivity type (P) in the substrate (1);
growing an epitaxial channel layer (5A) of the first conductivity type (N) from the main surface of the substrate (1);
forming a gate dielectric layer (6) on the epitaxial channel layer (5A);
forming a gate (7A) on the gate dielectric layer (6); and
forming a source region (8) and a drain region (8) in the substrate (1), wherein the source region (8) and the drain region (8) have the first conductivity type (N).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 6-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al. (US 20210083129 A1).

Regarding independent claim 1, Liu et al. teach “A method for fabricating a semiconductor transistor (fig. 1, 6-7; ¶¶ 0017-0026, ¶¶ 0043-0056), comprising:
providing a substrate (102) of a first conductivity type (P-doped, ¶ 0017), wherein the substrate has a main surface;
forming an ion well (104) of a second conductivity type (N-well, ¶ 0017) in the substrate (102);
growing an epitaxial channel layer (130) of the first conductivity type (P) from the main surface of the substrate (102);
forming a gate dielectric layer (112) on the epitaxial channel layer (130);
forming a gate (114) on the gate dielectric layer (112); and
forming a source region and a drain region (120) in the substrate, wherein the source region and the drain region have the first conductivity type (P, ¶ 0017).

Regarding claim 6, Liu et al. further teach “The method according to claim 1, wherein the first conductivity type is P type and the second conductivity type is N type” (¶ 0046).

Regarding claim 7, Liu et al. further teach “The method according to claim 1, wherein the epitaxial channel layer comprises P type doped silicon or P type doped silicon germanium” (¶ 0018).







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-10 are rejected under 35 U.S.C. 103 as being unpatentable over Noda as applied to claim 1 above, and further in view of Pal et al. (US 20110121397 A1).

Regarding claim 2, Noda teach all the limitations described in claim 1.
Noda further teaches, wherein the method according to claim 1 further comprising:
forming a field oxide films/LOCOS region (4) in the substrate (1), the field oxide films/LOCOS region (4) isolating an active area region, wherein the ion well (2), the source region and the drain region (8) are disposed within the AA region.
But Noda is silent upon the provision of wherein the field oxide films/LOCOS region is a shallow trench isolation (STI) region.
However, Pal et al. teach a semiconductor transistor and discloses (fig. 1-10) that the active region is isolated by a shallow trench isolation (STI) region 60.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Noda and Pal et al. to form a STI to isolate the active area according to the teachings of Pal et al. as this is conventional in the relevant area.

Regarding claim 3, Noda and Pal et al. further teach, “The method according to claim 2, wherein the STI region (60, Pal et al.) comprises a trench-fill layer, and wherein an upper portion of the trench-fill layer protrudes from the main surface of the substrate (58)”.

Regarding claim 4, Noda and Pal et al. further teach, “The method according to claim 3, wherein the epitaxial channel layer (5A, Noda) has a facet edge adjacent to the upper portion of the trench-fill layer (4, Noda and 60, Pal et al.)”.

Regarding claim 5,” The method according to claim 4, wherein the range of an angle between the facet edge and a sidewall of the upper portion of the trench-fill layer is between 0°~45°”, Noda and Pal et al. teach an angle between the facet edge and a sidewall of the upper portion of the trench-fill layer (Pal et al.).  While the cited prior art does not explicitly disclose the particular claimed value, the teachings therein would have led one of ordinary skill in the art at the time of invention to discover the claimed value during routine experimentation and optimization. The Applicant has not presented persuasive evidence that the claimed values are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). Also, the applicant has not shown that the claimed values produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. Thus, because it has been held that where “the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05; In re Aller, 220 F.2d 454, 456, 105 USPQ 223, 225 (CCPA 1955)), it would have been obvious to add the claimed values to the rest of the claimed invention.

Regarding claim 6, Noda and Pal et al. further teach, “The method according to claim 1, wherein the first conductivity type is P type (PFET, element 58 of Pal et al.) and the second conductivity type is N type (¶¶ 0018-0022).

Regarding claim 7, Noda and Pal et al. further teach, “The method according to claim 1, wherein the epitaxial channel layer comprises P type doped silicon or P type doped silicon germanium” (Pal et al., ¶¶ 0018-0022).

Regarding claim 8, “The method according to claim 7, wherein the epitaxial channel layer has a P type dopant concentration range between 1E18~1E20 atoms/cm3”, Noda and Pal et al. further teach wherein the epitaxial channel layer (53, Pal et al.) has a P type dopant concentration. While the cited prior art does not explicitly disclose the particular claimed value, the teachings therein would have led one of ordinary skill in the art at the time of invention to discover the claimed value during routine experimentation and optimization. The Applicant has not presented persuasive evidence that the claimed values are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). Also, the applicant has not shown that the claimed values produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. Thus, because it has been held that where “the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05; In re Aller, 220 F.2d 454, 456, 105 USPQ 223, 225 (CCPA 1955)), it would have been obvious to add the claimed values to the rest of the claimed invention.


Regarding claim 9, “The semiconductor transistor according to claim 7, wherein the P type doped silicon germanium has a germanium concentration range between 25 at.%~50 at.%”, Noda and Pal et al. further teach wherein the epitaxial channel layer (53, Pal et al.) has a P type dopant concentration. While the cited prior art does not explicitly disclose the particular claimed value, the teachings therein would have led one of ordinary skill in the art at the time of invention to discover the claimed value during routine experimentation and optimization. The Applicant has not presented persuasive evidence that the claimed values are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). Also, the applicant has not shown that the claimed values produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. Thus, because it has been held that where “the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05; In re Aller, 220 F.2d 454, 456, 105 USPQ 223, 225 (CCPA 1955)), it would have been obvious to add the claimed values to the rest of the claimed invention.

Regarding claim 10, Noda and Pal et al. further teach, “The method according to claim 1, wherein the epitaxial channel layer (5A, Noda) has a thickness range between 5 nm and 50 nm (10-100 nm, ¶ 0062 of Noda)”.







Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. as applied to claim 1 as above, and further in view of Okonogi et al. (US 20080230845 A1).

Regarding claim 2, Liu et al. teach all the limitations described in claim 1.
But Liu et al. are silent upon the provision of wherein “The method according to claim 1 further comprising: forming a shallow trench isolation (STI) region in the substrate, the STI region isolating an active area (AA) region, wherein the ion well, the source region and the drain region are disposed within the AA region”.
However, Okonogi et al. teach a similar transistor, wherein the semiconductor transistor further comprising: forming a shallow trench isolation (STI) region 2 (fig. 1; ¶ 0087) isolating an active area (AA) region, wherein the ion well 1A, the source region and the drain region 9, 10 are disposed within the AA region.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Liu et al. and Okonogi et al. to include a shallow trench isolation according to the teaching of Okonogi et al. with a general motivation of isolating the transistor from other active elements of the device.


    PNG
    media_image1.png
    890
    780
    media_image1.png
    Greyscale

Regarding claim 3, Liu et al. and Okonogi et al. further teach the method according to claim 2, wherein the STI region 2 (Okonogi et al., fig. 1) comprises a trench-fill layer (insulating layer), and wherein an upper portion of the trench-fill layer protrudes from the main surface of the substrate (upper surface of 1A).

Regarding claim 4, Liu et al. and Okonogi et al. further teach the method according to claim 3, wherein the epitaxial channel layer (layer between 8, fig. 1) has a facet edge adjacent to the upper portion of the trench-fill layer. 
Note: ‘adjacent’ is explained using broadest reasonable interpretation as ‘close to’. 

Regarding claim 5, ‘The method according to claim 4, wherein the range of an angle between the facet edge and a sidewall of the upper portion of the trench-fill layer is between 0°~45°’, Liu et al. and Okonogi et al. further teach an angle between the facet edge and a sidewall of the upper portion of the trench-fill layer. 
While the cited prior art does not explicitly disclose the particular claimed value, the teachings therein would have led one of ordinary skill in the art at the time of invention to discover the claimed value during routine experimentation and optimization.
The Applicant has not presented persuasive evidence that the claimed values are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). Also, the applicant has not shown that the claimed values produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. Thus, because it has been held that where “the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05; In re Aller, 220 F.2d 454, 456, 105 USPQ 223, 225 (CCPA 1955)), it would have been obvious to add the claimed values to the rest of the claimed invention.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al.

Regarding claim 8, ‘The method according to claim 7, wherein the epitaxial channel layer has a P type dopant concentration range between 1E18~1E20 atoms/cm3’, Liu et al. further teach wherein the epitaxial channel layer has a P type dopant concentration range between about 5e16 cm-3 to about 1e18 cm-3 (¶ 0023). The claimed ranges lie inside ranges disclosed by the prior art. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Given the teaching of the references, it would have been obvious to determine the optimum thickness by routine experimentation. See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.” Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 9, ‘The semiconductor transistor according to claim 7, wherein the P type doped silicon germanium has a germanium concentration range between 25at.%~50at.%’, Liu et al. teach wherein the silicon germanium is P-doped (¶¶ 0017-0018). While the cited prior art does not explicitly disclose the particular claimed value, the teachings therein would have led one of ordinary skill in the art at the time of invention to discover the claimed value during routine experimentation and optimization.
The Applicant has not presented persuasive evidence that the claimed values are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). Also, the applicant has not shown that the claimed values produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. Thus, because it has been held that where “the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05; In re Aller, 220 F.2d 454, 456, 105 USPQ 223, 225 (CCPA 1955)), it would have been obvious to add the claimed values to the rest of the claimed invention.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. as applied to claim 1 as above, and further in view of Na et al. (US 20140264501 A1).

Regarding claim 10, Liu et al. teach all the limitations described in claim 1.
But Liu et al. are silent upon the provision of wherein the epitaxial channel layer has a thickness range between 5nm and 50nm.
However, Na et al. teach a similar transistor, wherein the epitaxial channel layer 65 has a thickness of 15 nm (¶ 0019).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Liu et al. and Na et al. to form the channel layer with claimed dimension according to the teachings of Na et al. with a motivation of reducing the power consumption of the device. See Na et al., ¶ 0039.

Examiner’s Note
Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. See MPEP 2141.02 VI. 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Montalvo Eva can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMMAD M HOQUE/
Primary Examiner, Art Unit 2817